Case 1:17-cv-04853-JSR Document 109-105 Filed 07/11/20 Page 1 of 7




                        EXHIBIT 102
5/14/2020              Case 1:17-cv-04853-JSR Document  109-105
                                                  'We Don't            Filed
                                                            Have Proof Yet'     07/11/20 Page 2 of 7
                                                                            - WSJ


 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/SB10001424052748703667904576072840602094576




'We Don't Have Proof Yet'
                                                                                                                                         EXHIBIT




                                                                                                                                                               exhibitsticker.com
Violent fantasy goes mainstream on the left.

                                                                                                                                       Plaintiff's 181
By James Taranto
Updated Jan. 10, 2011 12 01 am ET

(Best of the Tube tonight: We'll be on Fox News Channel's "Hannity" tonight as part of the
"Great American Panel." The program starts at 9 p.m. ET, and we'll be on in the latter half hour.
A repeat airs at midnight ET.)

After the news broke of the attempted murder of Rep. Gabrielle Giﬀords in Tucson, Ariz., it took
less than an hour for somebody to point an accusatory ﬁnger across the political aisle. At 2:28
p.m. ET Saturday, CNN's Martin Savidge was interviewing David Fitzsimmons, a political
cartoonist for the Arizona Daily Star, who oﬀered this reaction:

        Fitzsimmons: I must tell you, as a columnist who's covered politics in this state, it was
        inevitable from my perspective.

        Savidge: Why do you say that?

        Fitzsimmons: Because the right in Arizona, and I'm speaking very broadly, has been
        stoking the ﬁre of heated anger and rage successfully in this state. And, you know, it's just
        stunning when you consider Congresswoman Giﬀords's positions on the issues. She is a
        centrist. She is a moderate. And I don't know who the shooter is--have no idea who the
        shooter is--but what could possibly motivate an individual to be enraged against, or to take
        down, a moderate centrist? To me that just paints a picture of how oﬀ the mark the politics
        of this state have grown.

The Star reported in an editorial yesterday that Fitzsimmons and the paper both apologized for
what he described, with the beneﬁt of hindsight, as "emotional, partisan and inappropriate
remarks." No such apology has been forthcoming from Paul Krugman or his employer, the New
York Times, which published these words of his at 3:22 p.m. Saturday:

        We don't have proof yet that this was political, but the odds are that it was. She's been the
        target of violence before. And for those wondering why a Blue Dog Democrat, the kind
        Republicans might be able to work with, might be a target, the answer is that she's a


https://www.wsj.com/articles/SB10001424052748703667904576072840602094576                                                                                                            1/6
5/14/2020         Case 1:17-cv-04853-JSR Document  109-105
                                             'We Don't            Filed
                                                       Have Proof Yet'     07/11/20 Page 3 of 7
                                                                       - WSJ

       Democrat who survived what was otherwise a GOP sweep in Arizona, precisely because the
       Republicans nominated a Tea Party activist.

Fitzsimmons and Krugman both admitted that their suppositions about the attack had no
factual basis. Apart from the shooting itself, the only fact that was in evidence was Krugman's
assertion that Giﬀords has "been the target of violence before," which was overwrought.
Krugman linked to a Politico article according to which "a brick was thrown through her
district oﬃce window" after the ObamaCare vote--an act of vandalism, not violence, unless
people were in the oﬃce at the time.

PODCAST


James Taranto on the left and the shooting.



What the Washington Post, in a news story, oﬀensively calls the "easy assumption" that
"Giﬀords was targeted by a tea partier" turns out to have been false. To the extent that the
suspect, Jared Loughner, had political views, they were disjointed and impossible to categorize-
-think John Hinckley meets No Labels. A list of his favorite books included "Mein Kampf" and
"The Communist Manifesto"; a YouTube video titled "My Final Thoughts: Jared Lee Loughner!"
is ﬁlled with incomprehensible syllogisms such as this: "If B.C.E. years are unable to start then
A.D.E years are unable to begin. B.C.E. years are unable to start. Thus, A.D.E years are unable to
begin."

One might say that Fitzsimmons and Krugman were merely engaging in speculation. As John
Podhoretz observes in the New York Post: "Our compulsive hunger always to know ﬁrst, speak
ﬁrst and decide ﬁrst has only been ampliﬁed by the fact that we can now all participate
instantly in a virtual version of a national cocktail-party conversation on Twitter, Facebook and
blogs."

Another way of describing Fitzsimmons's and Krugman's comments is that they were
fantasies. In the absence of facts, each man constructed a ﬁctional story to explain what had
happened. These stories tell us nothing about the external world, but they give us a window
into the psyches of Fitzsimmons and Krugman.

Both imagined the assassin not only as politically motivated but as acting according to political
logic. They actually disagreed about whether Giﬀords, as a centrist, was a suitable target in the
mind of their notional assassin, with Krugman arguing in the aﬃrmative and Fitzsimmons
asking rhetorically, "What could possibly motivate an individual to be enraged against, or to
take down, a moderate centrist?"--as if such an action would be more understandable if the
victim's voting record had been more consistent with standard ideological categories.

https://www.wsj.com/articles/SB10001424052748703667904576072840602094576                             2/6
5/14/2020         Case 1:17-cv-04853-JSR Document  109-105
                                             'We Don't            Filed
                                                       Have Proof Yet'     07/11/20 Page 4 of 7
                                                                       - WSJ

The notion that the killer acted according to some political logic existed only in the minds of
people like Fitzsimmons and Krugman. It was pure fantasy, and it turned out not to correspond
with reality. Yet many on the left, including in the mainstream media, are treating this fantasy
as if it were fact, or at least a legitimate point of view.

As with any left-wing fantasy nowadays, the former governor of Alaska plays a central role.
"Rep. Gabrielle Giﬀords' Blood Is on Sarah Palin's Hands After Putting Cross Hair Over
District," screams a headline in yesterday's New York Daily News. "Liberals Blame Sarah Palin
in Wake of Tucson Shooting," reads the headline of Politico story posted at 4:23 p.m. Saturday,
less than three hours after news of the shooting broke. Straight-news reporters, too, put Palin
into the story. An Associated Press dispatch on the massacre gave her four paragraphs; a New
York Times report, three paragraphs.

Why? Because last March, Palin's political action committee included Giﬀords on a list of 20
representatives it was targeting for defeat. All came from districts in which John McCain
outpolled Barack Obama, and all voted for ObamaCare. (Only two of the 20, Giﬀords and West
Virginia's Rep. Nick Rahall, made it to the 112th Congress. Two retired, one lost a Senate bid,
one was defeated in a primary, and the other 14 were beaten in November.)

The list was illustrated by a map showing cross hairs--they looked like gun sights, although a
Palin spokeswoman has said they were actually surveyor's symbols--in the approximate
geographic locations of the representatives' districts. At the time, the left cried bloody murder,
claiming that Palin was inciting violence against members of Congress.

Again, this was pure left-wing fantasy. As blogger John Sexton noted contemporaneously, the
Democratic Leadership Committee and the Democratic National Campaign Committee had both
earlier produced similar maps, albeit using bull's-eyes instead of cross hairs. The DCCC map
"targeted" speciﬁc congressmen and, unlike Palin's map, included their photographs.

Neither Palin's map nor the Democrats' maps were an incitement to violence. They employed
an ordinary visual metaphor as part of a political campaign. (The word "campaign" is itself a
martial metaphor.) No evidence has emerged that Jared Loughner even knows who Sarah Palin
is, much less that he construed the map as a command to commit murder.



To be sure, Saturday's horror casts the Palin map in an unappealing light. It would be in poor
taste to continue displaying it. Accordingly, SarahPAC quickly removed it from its website. But
it is all over the Web, disseminated far and wide by people who purport to believe that the
document they are distributing is an incitement to violence.




https://www.wsj.com/articles/SB10001424052748703667904576072840602094576                             3/6
5/14/2020         Case 1:17-cv-04853-JSR Document  109-105
                                             'We Don't            Filed
                                                       Have Proof Yet'     07/11/20 Page 5 of 7
                                                                       - WSJ




Paul Krugman, wrong but undaunted.
GETTY IMAGES


"We don't have proof yet that this was political," Paul Krugman wrote on Saturday afternoon.
Proof emerged very quickly that it wasn't. Yet having jumped to a conclusion and been proved
wrong, Krugman plows ahead anyway. In today's column he blames Saturday's crime on "the
national climate" created by "toxic rhetoric" that is "coming, overwhelmingly, from the right."

The New Yorker's George Packer, similarly, uses the shooting as an occasion to denounce
conservatives:

       Many conservative leaders, activists, and media ﬁgures have made a habit of trying to
       delegitimize their political opponents. . . . This relentlessly hostile rhetoric has become
       standard issue on the right. (On the left it appears in anonymous comment threads, not
       congressional speeches and national T.V. programs.)




There is no denying that "relentlessly hostile rhetoric" can be found on the right, and also on
the left. (On the center, too, for that matter.) Opinions will vary as to where the problem is
worst, and it is human nature to ﬁnd fault with the other side more readily than with one's own.

That said, it seems to us there is a very strong case to be made that the ugliest political rhetoric
of the past 48 hours has been that coming from the side whose leading voices are attempting to
make sense of a senseless crime by blaming their opponents for it.

Or perhaps we should say from the side that is attempting to exploit the crime in this manner.
Politico quotes an unnamed "veteran Democratic operative" who oﬀers this advice to the White

https://www.wsj.com/articles/SB10001424052748703667904576072840602094576                               4/6
5/14/2020         Case 1:17-cv-04853-JSR Document  109-105
                                             'We Don't            Filed
                                                       Have Proof Yet'     07/11/20 Page 6 of 7
                                                                       - WSJ

House:

       "They need to deftly pin this on the tea partiers," said the Democrat. "Just like the Clinton
       White House deftly pinned the Oklahoma City bombing on the militia and anti-government
       people."

The Washington Examiner's Byron York recalls how Bill Clinton, with the advice of Dick Morris,
did that:

       At a White House meeting . . . on April 27 [1995], Morris presented Clinton with a
       comeback strategy based on his polling. Morris prepared an extensive agenda for the
       session, a copy of which he would include in the paperback version of his memoir, Behind
       the Oval Oﬃce. This is how the April 27 agenda began:

       AFTERMATH OF OKLAHOMA CITY BOMBING

       A. Temporary gain: boost in ratings--here today, gone tomorrow

       B. More permanent gain: Improvements in character/personality attributes--remedies
       weakness, incompetence, ineﬀectiveness found in recent poll

       C. Permanent possible gain: sets up Extremist Issue vs. Republicans

       Later, under the heading "How to use extremism as issue against Republicans," Morris told
       Clinton that "direct accusations" of extremism wouldn't work because the Republicans
       were not, in fact, extremists.

These days Dick Morris leans Republican, a reminder that foul character can be found
everywhere on the political spectrum, again including in the center. In light of his advice to
Clinton, though, we can see why Politico's "veteran Democratic operative" would not want his
name revealed. His idea is as boneheaded as it is depraved.

It is one thing to "pin" the Oklahoma City bombing on "the militia," a fringe movement with
which the perpetrator seems to have had some sympathy. It is quite another to blame
Saturday's massacre on "the Tea Partiers," a mainstream movement that has the support of
somewhere on the order of 40% of Americans, but not, by all accounts, the suspect.

Further, it is too late to avoid " 'direct accusations' of extremism." The media have been ﬁlled
with them for the past two awful days.

Thus far President Obama's response to Saturday's horriﬁc crime has been appropriate and
low-key. Our expectation is that he will not take the low road paved by the likes of Paul
Krugman and Politico's unnamed operative.



https://www.wsj.com/articles/SB10001424052748703667904576072840602094576                               5/6
5/14/2020              Case 1:17-cv-04853-JSR Document  109-105
                                                  'We Don't            Filed
                                                            Have Proof Yet'     07/11/20 Page 7 of 7
                                                                            - WSJ

"Even if hate is what many want to hear, that doesn't excuse those who pander to that desire," a
newspaper columnist wrote recently. "They should be shunned by all decent people." If the
president wants to exercise real leadership, he could call on Americans, including his own
supporters, to resist and repudiate the impulse to blame political opponents for Saturday's
insane and evil acts.

Follow us on Twitter.

Join Fans of Best of the Web Today on Facebook.

Click here to view or search the Best of the Web Today archives.

(Carol Muller helps compile Best of the Web Today. Thanks to John Williamson, Rod
Pennington, T. Young, Michael Segal, Jim Swift, Alan Jones, Michele Schiesser, Johnny Ray, Eric
O'Keefe, Morris Gavant, Philip Ellison, Ed Lasky, Jeanie Ribble, Joe Perez, Hillel Markowitz,
David Hallstrom, Kyle Kyllan, Mark King, Stuart Sullivan, Ed Grinberg, Naftali Friedman, Chris
Stetsko, Brian Crouch, Ethel Fenig, Mark Brown, Richard Belzer, Abe Beyda, Scott Wright, Dave
Archer, Scott Harris, Bob Roenigk, David Ogilvy, Doug Levene, Glenn Merritt, John Sanders, Dan
O'Shea, Paul Jones, Jonathan Owen, Marc Young, Steve Prestegard, Daniel Mullen, Mark
Zoeller, Gad Meir, Darin Zimmerman, Andrew Casterline, Michael Galiger, Al Heithaus, John
Bobek and Robert Kay. If you have a tip, write us at opinionjournal@wsj.com, and please
include the URL.)




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/SB10001424052748703667904576072840602094576                                                                                       6/6
